Citation Nr: 0937247	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968 and from May 1974 to May 1978.  It appears that 
the Veteran also served in the Army Reserve from 1982 to 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2009 decision of the Court of Appeals for 
Veterans Claims (Court).  The matter was originally on appeal 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In August 2005, the Board reopened and remanded the issues of 
service connection for a skin disorder, a back disorder and 
bilateral hearing loss, instructing the RO to complete any 
notification and development required under the Veterans 
Claims Assistance Act of 2000 (VCAA) with respect to the 
claims, schedule VA examinations and opinions and 
readjudicate the claims based on a review of the evidence of 
record.  In September 2006, the Board determined that the RO 
complied with the August 2005 remand and denied the issues on 
appeal.  The Veteran appealed that decision, and in March 
2009, the Court vacated the Board's September 2006 decision 
and remanded it for readjudication consistent with its 
opinion.  The case has been returned to the Board for further 
adjudication.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Court directed the Board to remand this case to obtain 
Social Security Administration (SSA) records.  The Court 
determined that VA had been put on notice of the existence of 
the Veteran's potentially relevant SSA records.  Therefore, 
VA's duty to assist in this case includes obtaining those 
records.  See 38 U.S.C.A. § 5103A(a)(1); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

Also, the January 2006 VA spine examiner based his opinion 
that the Veteran's back condition was not related to service 
wholly on the lack of evidence of an in-service back injury.  
In its September 2006 decision, the Board relied on this 
negative opinion.  Neither the VA examiner nor the Board 
considered the Veteran's lay statements regarding the 
symptoms he suffered since he injured his back in service.  
The Court instructed the Board to provide a valid reason for 
rejecting the Veteran's lay statements or obtain a medical 
opinion that is based on the factual premise that his 
statements are credible.  The Board will request an 
additional opinion from the January 2006 VA examiner. 

The Board notes that the Veteran has not been provided notice 
of how disability rating and effective dates are assigned, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  On remand, the RO should provide notice in 
compliance with Dingess.  

After the above actions are accomplished, the case must be 
returned to the Board for compliance with Court remand 
directives.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain the Veteran's Social Security 
Administration records and associate them 
with the claims file.  All efforts to 
obtain these records should be included in 
the claims file.  

3.  Return the claims file to the examiner 
who conducted the January 2006 VA spine 
examination for a medical opinion.  
Specifically, the examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether the Veteran's back disorder 
is more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  The examiner 
is specifically directed to presume that 
the Veteran's assertions regarding the 
symptoms he has suffered since he injured 
his back in service are credible.  

If the examiner who conducted the January 
2006 examination is unavailable, the 
claims file may be provided to any 
appropriate healthcare professional for 
the requested opinion.  

4.  Thereafter, the Veteran's claims of 
entitlement to service connection for a 
skin disorder, a back disorder and 
bilateral hearing loss should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  

An appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case must 
be returned to the Board for further 
appellate consideration. 

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



